Appeal from the order of the Supreme Court, New York County (Martin Schoenfeld, J.), entered January 28, 1992, which, in a proceeding pursuant to CPLR article 78 to compel respondents to consider petitioner for a tenancy in a City-owned apartment under procedures affording him due process, dismissed the petition, unanimously dismissed as moot, without costs.
Petitioner claims he was entitled under respondents’ regulations to be evaluated under the Unauthorized Occupancy Program (UOP) for a tenancy. In February 1992, the UOP policy was superseded by the Successor Tenant Rules under which petitioner is currently being evaluated for a tenancy. Accordingly, the appeal is moot. Concur — Milonas, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.